 

UNITED STATES DISTRICT COURT The Clerk of the Court is directed to
SOUTHERN DISTRICT OF NEW YORK mail a copy of this Order to the Plaintiff

 

ANDREW WILLIAMS,

Plaintiff,
No. 19-CV-11545 (KMK)
-y-
ORDER OF SERVICE
P. ESSEX; E. NOVOA; F. FOSTER,

Defendants.

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiff, appearing pro se, brings this Action under 42 U.S.C. § 1983, alleging that
Defendants failed to release him from incarceration at Woodbourne Correctional Facility for
months after he was approved for release to parole. By Order dated December 20, 2019, the
Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma
pauperis (“IFP”).

I. Standard of Review

The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or
malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a
defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.
Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a
complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While
the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se
pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the
“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474—

75 (2d Cir. 2006) (citations and quotation marks omitted) (emphasis in original).

 

 
 

IL. Discussion

Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the
Court and the U.S. Marshals Service to effect service. Walker y. Schult, 717 F.3d. 119, 123 n.6
(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process... in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to
serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of
Civil Procedure generally requires that the summons and complaint be served within 90 days of
the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and Complaint until the Court reviewed the Complaint and ordered that a summons be
issued, The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the Complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki, .
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants New York State Department of
Correction and Community Supervision (“DOCCS”) Offender Rehabilitation Coordinators E.
Novoa and F. Foster, and Offender Rehabilitation Supervisor Paul Essex through the U.S.
Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process
Receipt and Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is
further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon these Defendants.

2

 
 

Plaintiff must notify the Court in writing if his address changes, and the Court may
dismiss the Action if Plaintiff fails to do so.

TfL. Conclusion

The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Defendants E. Novoa, F. Foster, and Paul Essex, and deliver to the U.S. Marshals
Service all documents necessary to effect service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf
Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.
Dated: January 24, 2020 jf
White Plains, New York oy

 

KENNETH M. KARAS
United States District Judge

 

 
 

DEFENDANTS AND SERVICE ADDRESSES

E. Novoa, Offender Rehabilitation Coordinator
Woodbourne Correctional Facility

99 Prison Road

P.C. Box 1000

Woodbourne, NY 12788

EF, Foster, Offender Rehabilitation Coordinator
Woodbourne Correctional Facility

99 Prison Road

P.O. Box 1000

Woodbourne, NY 12788

Paul Essex, Offender Rehabilitation Supervisor
Woodbourne Correctional Facility

99 Prison Road

P.O. Box 1000

Woodbourne, NY 12788

 
